Citation Nr: 0503891	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-11 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.  Thereafter he served in the Reserves until 
1985.  He died in February 1994.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death and entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318.  

The Board remanded the appeal in April 2001 to accord the RO 
an opportunity to review the claim in light of the recently-
enacted Veterans Claims Assistance Act of 2000 (VCAA) and to 
obtain additional service department medical records, 
including records related to the veteran's service in the 
Reserves.  After completion of efforts taken pursuant to the 
remand, the RO continued its prior denial of both issues on 
appeal and returned the case to the Board for further 
appellate review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the appeal January 2002 
which complies with the notice requirements of Quartuccio, 
supra; see also Charles v. Principi, 
16 Vet. App. 370 (2002).   

The veteran died in February.  The official certificate of 
death lists pulmonary disease due to emphysema, asthma, and 
severe reflux of gastric acid as the causes of death.  During 
his lifetime the veteran did not establish service connection 
for any disabilities.  

In March 3004 the Board requested an independent medical 
review of the issue of entitlement to service connection for 
the cause of the veteran's death, and an opinion dated in 
July 2004 was subsequently received.  Additional evidence was 
also submitted by the appellant.  

In response to an inquiry by the Board, the appellant 
indicated in November 2004 that she did not waive her right 
to have this additional medical evidence reviewed at the RO.  
In the absence of a waiver, the additional evidence requires 
an initial review by the agency of original jurisdiction 
before it may be reviewed on appeal.  

If the claim is not allowed in full, a supplemental statement 
of the case must be issued.  See 38 C.F.R. § 19.37(a) (2004).  

To comply with the requirements of 38 C.F.R. § 19.37(a) 
(2004), the Board must remand the case for further RO action 
pursuant to the regulatory provisions.  The RO must ensure 
that any additional notice and duty to assist obligations 
necessary to satisfy the VCAA be undertaken.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should readjudicate the 
veteran's claim in light of all of the 
evidence of record, including the 
evidence; namely, the independent medical 
opinion received since the April 2001 
Board remand.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appeal until she is notified by 
the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


